DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art of figures 5-12 [AAPA] in view of JP H02897 Y2.
Regarding claims 1-3, AAPA discloses a common mode inductor comprising: 
a bobbin [110] comprising: a first outer flange [130], a second outer flange [132], a first offset flange [140] spaced apart from first outer flange to form a first winding section having a first winding [160] wound thereon, a second offset flange [150], the second offset flange spaced apart from the second outer flange to form a second winding section having a second winding [162] wound thereon, the second offset flange spaced apart from the first offset flange to form a middle section, the middle section separating the first winding from the second winding, and a passageway [122] extending through the bobbin from the first outer flange to the second outer flange; 
a first E-core [112] and a second E-core [114], each E-core having a center leg and first and second outer legs, the E-cores positioned on the bobbin with the respective center leg of each E-core inserted into the passageway with a respective end surface of the center leg of the first E core juxtaposed with a respective end surface of the center leg of the second E-core to form a gap [230] between the two surfaces, each of the legs of each E-core having a respective upper surface and a respective lower surface; 
- a first I-bar [520] positioned in the middle section of the bobbin above the passageway, the first I-bar spanning from the first outer leg to the second outer leg of each E-core, the first I-bar having a lower surface that contacts the respective upper surfaces of each of the legs of each E-core, wherein the lower surface that is parallel to the upper surfaces of the first and second outer legs and the center legs of the first and second E-cores, wherein the first I-bar oriented perpendicular to the middle legs and outer legs of the first and second E-cores and the lower surface of the first I-bar facing and overlapping at least portions of each of the upper surfaces of the first and second outer legs and the center legs of the first and second E-cores, the lower surface of the first I-bar spaced apart from the upper surfaces of the first and second outer legs and the center legs of the first and second E-cores in a first direction, the first direction perpendicular to the lower surface of the first I-bar [AAPA figure 8.]
AAPA discloses the instant claimed invention except for a second I-bar.
JP H02897 Y2 discloses a leakage device comprising:
- first and second bobbins [figure 4] having a passage therethrough and flanges [figure 4]; 
- at least one coil [13, 14] wound about the bobbin;
- a pair of E-cores [12a-b-c-d] having center leg insert through the passage of the bobbin; and
- first and second I-bars [15] disposed between the bobbins and contact outer legs of the E-cores.
It would have been obvious at the time the invention was made to include additional I-bar in AAPA, as suggested by JP H02897 Y2, and arranged in the same manner as the first I-bar of AAPA for the purpose of improving magnetic leakage.
Regarding claims 4-5, AAPA discloses the lower surface of the first I-bar contacts the upper surfaces of the first outer legs, the second outer legs and the middle legs of the first and second E-cores.  AAPA also discloses the lower surface of the first I-bar contacts the upper surfaces of the first outer legs, the second outer legs and the middle legs of the first and second E-cores.  
The combination of AAPA in view of H02897 Y2 would have the upper surface of the second I-bar contacts the lower surfaces of the first outer legs, the second outer legs and the middle legs of the first and second E-cores and the upper surface of the second I-bar is spaced apart from the lower surfaces of the first outer legs, the second outer legs and the middle legs of the first and second E-cores in a second direction opposite the first direction. 
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Applicant argues that:
[1] Nagai’s leakage cores [15] cannot contact or overlap the legs of the shorter E-core nor the leakage core is “spanning from the first outer leg to the second outer leg of each E-core.”; and
[2] Nagai cannot be combined with AAPA to render claims 1-2 and/or 3-5.
The Examiner disagrees.
Regarding [1] and [2], AAPA already discloses one I-bar that has everything, as claimed in claims 1-5. Nagai discloses two I-bar leakage elements and a pair of E-cores for a magnetic leakage device, wherein the I-bar leakage elements [15] that in contact with at least one surface of the outer legs [12, 12b] of the E-cores [figure 2.]  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a skilled artisan would have been highly motivated to seek in the magnetic leakage device of Nagai two I-bar leakage elements for additional I-bar structure of AAPA for the purpose of improving magnetic leakage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837